Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Applicants have amended claims 9-11, 13-16, 18, 20, 27 and 28, canceled claims 21 and 29 and added new claims 30 and 31 in the amendments filed on August 25, 2021.  The claims 9-18, 20, 22-28, 30 and 31 are considered allowable.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The invention relates to 
    PNG
    media_image1.png
    176
    695
    media_image1.png
    Greyscale
and 

    PNG
    media_image2.png
    168
    700
    media_image2.png
    Greyscale
. The closest prior art is Chen, et al. (EP 3 495 352 A1) which teaches crystalline form B and form C of ODM-201 but does not teach the forms in the instant claims with the specific X-ray powder diffraction patterns.  The novelty of the claimed invention is the specific X-ray powder diffraction patterns for both Form 4 and Form 5 that are not found in the prior art.  The crystalline forms claimed above is neither taught nor suggested by the prior art.

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shawquia Jackson whose telephone number is (571)272-9043.  The examiner can normally be reached on Monday-Friday 9AM-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on (571)272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the 
Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHAWQUIA JACKSON/Primary Examiner, Art Unit 1626